Title: Thomas Jefferson to Robert M. Patterson, 23 November 1814
From: Jefferson, Thomas
To: Patterson, Robert Maskell


          Sir Monticello

Nov. 23.
14.
          I
sollicited on a former occasion permission from the American Philosophical
society to retire from the honor of their chair, under a consciousness that
distance as well as other circumstances denied me the power of executing the
duties of the station, and that those on whom they devolved were best entitled
to the honors they confer. it was the pleasure of the society at that time that
I should remain in their service, and they have continued since to renew the
same marks of their partiality. of these I have been ever duly sensible, and
now beg leave to return my thanks for them with humble gratitude. still I have
never ceased, nor can I cease to feel that I am holding honors without yielding
requital, and justly belonging to others. as the period of election is now
therefore approaching, I take the occasion of
begging to be withdrawn from the attention of the society at their ensuing
choice, and to be permitted now to resign the office of President into their
hands, which I hereby do. I shall consider myself sufficiently honored in
remaining a private member of their body, and shall ever avail myself with zeal
of every occasion which may occur of being useful to them, retaining indelibly
a profound sense of their past favors.
          I avail myself of the channel thro’ which
the last notification of the pleasure of the society was conveyed to me, to
make this communication; and with the greater satisfaction, as it gratifies me
with the occasion of assuring you personally of my high respect for yourself,
and of the interest I shall ever take in learning that your worth and talents
secure to you the successes they merit.
          Th:
Jefferson
        